Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 1 of 17 Pageid#: 305




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                    HARRISONBURG DIVISION

 NELSON MENDES,                                          )
                                                         )
           Plaintiff,                                    )
                                                         )
 v.                                                      )      Civil Action No. 5:19-cv-00072
                                                         )
 MATTHEW WENDLING, et al.,                               )      By: Elizabeth K. Dillon
                                                         )          United States District Judge
              Defendants.                                )


                                      MEMORANDUM OPINION

         In this action, plaintiff Nelson Mendes has alleged various claims related to zoning

disputes involving Mendes’s farming property. (Am. Compl., Dkt. No. 17.) On June 25, 2020,

the court granted defendants’ motion to dismiss Mendes’s complaint as to all claims and all

defendants except Mendes’s Fourth Amendment claim against Matthew Wendling. (Dkt. No.

13.) Subsequently, the court granted Mendes leave to file an amended complaint. (Dkt. No. 16.)

Mendes’s amended complaint alleges equal protection and Fourth Amendment claims against

defendants Wendling, Joseph Petty, Taryn Logan, and Warren County. (Am. Compl., Dkt. No.

17.) 1

         Defendants now move to dismiss the amended complaint. (Dkt. No. 19.) Following a

hearing (Dkt. No. 25) and supplemental briefing (see Dkt. Nos. 26–29), and for the reasons

stated below, defendants’ motion will be granted in part and denied in part.




          1
            Mendes concedes that his complaint does not state an actionable claim against Warren County for Monell
liability. Therefore, the motion to dismiss will be granted as to Warren County.


                                                        1
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 2 of 17 Pageid#: 306




                                             I. BACKGROUND 2

      Warren County is a local government. Defendant Wendling is its Floodplain Manager,

Petty is the Zoning Administrator and was the Deputy Zoning Manager through August 2019,

and Logan is the Planning Director. (Am. Compl. ¶¶ 8-11.) The Planning Department is the

municipal department charged with enforcing the Warren County Zoning Code Ordinance

Section 180-16F(1)(a) and (b) (the “Ordinance”), which authorizes the Planning Department and

its members to manage the Warren County Special Flood Hazard Area (SFHA). The Ordinance

requires “all uses, activities, and development occurring within any floodplain district [to be

undertaken] only upon the issuance of a zoning permit . . . .” (Id. ¶ 94.)

      This dispute concerns property located on the South Fork of the Shenandoah River. The

property lies within the SFHA, under jurisdiction of the Ordinance. Mendes purchased the

property in May 2017 with plans to build a residence and develop the site for his farming

business. In September 2017, Mendes hired contractors to clear the property and erected a

greenhouse. (Id. ¶¶ 16–18.) One month later, the Warren County Building Inspections

Department (Building Department) 3 issued a “stop work order” and instructed Mendes to obtain

a Land Disturbance Permit (LDP) before continuing planned improvements on the property. (Id.

¶ 19–20.) Mendes contacted the Building Department, who believed that the property was in

compliance and advised Mr. Mendes to obtain a LDP at the conclusion of the Virginia

Department of Environmental Quality’s (DEQ) inspection. (Id. ¶ 21.)

      In February 2018, while seeking an electrical permit from the County, Mendes discovered




         2
           The following factual background is taken from the allegations in the first amended complaint (Dkt. No.
17), which are accepted as true for purposes of this motion and construed in the light most favorable to Mendes.
        3
           The Building Department is distinct from the Planning Department. It is the department responsible for
enforcing the Virginia Statewide Building Code and the Erosion and Sediment Control Handbook.


                                                         2
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 3 of 17 Pageid#: 307




that DEQ had not concluded its inspection of the property. (Id. ¶ 23.) This information

concerned Mendes, as he had been repeatedly assured through oral communications with the

Building Department and DEQ personnel that the property was compliant. (Id. ¶¶ 20, 21, 23,

24.) Mendes followed up with DEQ, who eventually decided to close the case. (Id. ¶ 30.)

During this exchange, DEQ shared its position with Mendes and various Warren County officials

that Mendes’s contractor should have obtained a Construction Stormwater general permit from

DEQ, but DEQ would not pursue further action because there were no adverse environmental

impacts. (Id. ¶ 29.) Upon DEQ’s representation that its decision foreclosed possible action by

the County, Mendes continued improvements to the property through January 2019 without a

LDP. (Id. ¶¶ 29–30.)

       On January 16, 2019, Mendes received a Notice of Violation from Deputy Zoning

Administrator Petty. The letter stated that the Planning Department conducted county-wide

observations of properties along Warren County’s SFHA following a record rainfall in 2018 and

cited Mendes for several Zoning Ordinance violations, including a wooden ramp on Mendes’s

property that possibly violated the Marine Resource Commission’s regulations. (Id. ¶¶ 33–35.)

Upon receipt of the letter, Mendes contacted Petty at the Planning Department to discuss the

matter. (Id. ¶ 36.) Petty told Mendes that Matthew Wendling, the Floodplain Manager, provided

him with the paperwork related to the ramp violation. (Id. ¶ 37.) Plaintiff asked whether

Wendling inspected the ramp from the river. (Id.) Petty responded that Wendling must have

seen it from the road abutting the property. (Id.) Mendes maintains that it is impossible to see

the ramp from this right-of-way. (Id.)

       On February 8, 2019, members of the Planning and Building Departments— including

Petty—visited the property at Mendes’s request. (Id. ¶ 40.) From February 8, 2019, through




                                                3
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 4 of 17 Pageid#: 308




April 8, 2019, the parties met several times at the property and communicated regarding what

specifically needed to be done to bring the property into full compliance. (Id. ¶ 44.) On May 1,

2019, Mendes received a “Zoning Determination” from the Planning Department which required

Mendes to obtain various permits for all structures within the flood plain area. (Id. ¶ 52.)

Mendes filed a notice of appeal to the Warren County Board of Zoning Appeals (BZA). (Id. ¶

53.) Over the course of two BZA hearings, on August 1 and August 29, 2019, the Planning

Department changed its position articulated in the Zoning Determination. The Planning

Department conceded that Mendes’s legal interpretation of the Ordinance was correct and that he

was entitled to an agricultural permit exemption for all but one structure on the property. Based

upon the changed position of the Planning Department, the BZA passed a motion to overturn the

Planning Department’s original Zoning Determination.

       During his dispute with the Planning Department, Mendes explored the veracity of the

Planning Department’s claim that his property was targeted after the 2018 aerial surveillance

campaign across the SFHA. (Id. ¶ 68.) To this end, Mendes filed a Virginia Freedom of

Information Act (FOIA) request with Warren County around May 13, 2019. (Id. ¶ 69.) When

Mendes learned that there were no responsive records, he filed another request on August 9,

2019. (Id. ¶ 70, 74.) Based on the County’s response to his second request, Mendes discovered

that from October 2018 through May 29, 2019, plaintiff was the only property owner within the

Warren County SFHA proactively inspected and contacted by the Planning Department to rectify

non-compliance issues under the Ordinance. (Id. ¶ 75.) Mendes further learned that the

Planning Department sent notices of zoning inspection to more than fifty property owners only

after he raised concerns about selective enforcement to the Planning Department. (Id. ¶ 76.) Of

these fifty properties, Mendes identifies thirteen other properties that were contacted concerning




                                                 4
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 5 of 17 Pageid#: 309




potential and actual violations that (1) had non-permitted accessory structures; (2) were located

within the SFHA; (3) were readily observable or otherwise discoverable using of mapping

technologies or via observations from public right-of-ways; and (4) the non-permitted structures

were not grandfathered in by being built prior to 2007. (Id. ¶ 77.)

       In addition, the FOIA requests revealed an email in which Wendling apparently

acknowledges trespassing on Mendes’s Farm. (Id. ¶ 80.) This email, addressed to a FEMA

Agent and dated August 2, 2019, reads as follows:

               I’ll be sending you the Power-point presentation that Mr. Mendes’s
               attorney gave to the BZA at last night’s meeting once we receive it.
               But I had a couple questions for you because the BZA postponed
               their decision regarding this matter after having a public hearing. To
               your knowledge and where might it be addressed in 44CFR that a
               local Floodplain Manager or official has a right to access properties
               located in the SFHA down to the river (Floodway) to investigate
               violations without the property owner’s permission? The question
               came up about the ramp to the river which is not visible from the
               public right-of-way and the only way to observe it is going on the
               property.

Petty was copied on the e-mail. (Id. ¶ 82.)

                                        II. DISCUSSION

A. Standard of Review

       To survive a motion to dismiss, the complaint must “state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible if the plaintiff pleads factual

content that allows the court to draw a “reasonable inference that the defendant is liable for the

alleged misconduct.” Iqbal, 556 U.S. at 678. In determining whether Mendes has satisfied this

plausibility standard, the court must accept as true all well-pleaded facts in the complaint and

“draw[] all reasonable factual inferences from those facts in [Mendes’s] favor,” Edwards v. City




                                                 5
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 6 of 17 Pageid#: 310




of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999), but it need not “accept the legal conclusions

drawn from the facts” or “accept as true facts or unwarranted inferences, unreasonable

conclusions, or arguments.” Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008).

“Threadbare recitals” of the elements of each cause of action will not suffice. Iqbal, 556 U.S. at

678. The complaint must allege enough facts from which the court, calling upon “its judicial

experience and common sense,” id. at 679, can conclude that Mendes is entitled to relief.

B. Section 1983 and Qualified Immunity

       To state a claim under 42 U.S.C. § 1983, a plaintiff “must aver that a person acting under

color of state law deprived him of a constitutional right or a right conferred by a law of the

United States.” Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 615 (4th Cir. 2009).

State and local government officials sued in their individual capacities are not immune from

liability under the Eleventh Amendment, but they may be protected from liability under the

doctrine of qualified immunity. Hafer v. Melo, 502 U.S. 21, 25, 31 (1991).

       Qualified immunity shields government officials from civil damages liability “so long as

their conduct ‘does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.’” Mullenix v. Luna, 577 U.S. 7, 11 (2015) (quoting

Pearson v. Callahan, 555 U.S. 223, 231 (2009)). “To determine whether a complaint should

survive a qualified-immunity based motion to dismiss, courts exercise ‘sound discretion’ in

following the two-prong inquiry set forth by the Supreme Court.” Ray v. Roane, 948 F.3d 222,

226 (4th Cir. 2020). Under the first prong, the court considers whether the facts alleged by the

plaintiff establish that the defendants violated a constitutional right. Meyers v. Balt. Cnty., 713

F.3d 723, 731 (4th Cir. 2013) (citing Saucier v. Katz, 533 U.S. 194, 201 (2001)). Under the




                                                  6
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 7 of 17 Pageid#: 311




second prong, the court determines “whether the right at issue was ‘clearly established’ at the

time of the defendants’ conduct.” Id. (quoting Saucier, 533 U.S. at 201).

C. Equal Protection

      In support of his equal protection claim, Mendes alleges he was the only SFHA property

owner “proactively (illegally) inspected and cited” over a six-month period when the County

allegedly conducted an aerial surveillance review of riverfront properties for potential violations.

(Id. ¶ 91.) He states there were multiple, non-compliant, riverfront properties under the scope of

the Ordinance, noting that each of these parcels includes a non-permitted accessory structure.

(Id. ¶ 93.)

        Mendes may state a successful class-of-one equal protection claim if he can allege that he

“has been intentionally treated differently from others similarly situated and that there is no

rational basis for the difference in treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564

(2000). The Supreme Court has held that a class-of-one plaintiff must show that the difference

in treatment resulted from non-discretionary state action. Engquist v. Or. Dep’t of Agric., 553

U.S. 591, 603 (2008). Engquist was decided in the context of a claim by a government employee

against his employer. Even so, defendants argue that Engquist forecloses class-of-one claims in

connection with discretionary decisions unrelated to government employment.

        Contrary to defendants’ argument, the Fourth Circuit has held that a class-of-one equal

protection claim may survive in a discretionary enforcement context. See Pulte Home Corp. v.

Montgomery Cty., Maryland, 909 F.3d 685 (4th Cir. 2018). In Pulte, a land dispute case

involving the enforcement of a zoning ordinance, the Fourth Circuit reviewed the district court’s

grant of defendant’s motion for judgment on the pleadings. Id. at 689–91. In that case, the

county adopted a plan which severely reduced the development potential of certain parcels of




                                                  7
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 8 of 17 Pageid#: 312




land acquired by Pulte between 2014 and 2016. Id. Pulte sued in response to what it perceived

as an arbitrary and capricious targeting of its land. Id. at 691. Pulte’s complaint, among other

things, alleged an equal protection claim. Id.

       While Pulte gives deference to the Supreme Court’s concern in Engquist, it suggests that

rational basis review curtails judicial reach into municipal land disputes. Id. at 694 (“It is not

this court’s place to second-guess the wisdom of elected local officials in making inherently

discretionary zoning decisions.”). Considering Pulte’s equal protection claim, the court cited the

Supreme Court’s reasoning in Engquist:

               There are some forms of state action, however, which by their nature
               involve discretionary decisionmaking based on a vast array of
               subjective, individualized assessments. In such cases the rule that
               people should be ‘treated alike, under like circumstances and
               conditions’ is not violated when one person is treated differently
               from others, because treating like individuals differently is an
               accepted consequence of the discretion granted. In such situations,
               allowing a challenge based on the arbitrary singling out of a
               particular person would undermine the very discretion that such
               state officials are entrusted to exercise.

Id. at 694–95 (citing Engquist, 553 U.S. at 603). The court then classified local land use decisions

as “quintessential example[s] of subjective and individualized action by decisionmakers vested

with the discretion needed to balance competing interests.” Id. at 695. However, “[w]hen those

who appear similarly situated are nevertheless treated differently, the Equal Protection Clause

requires at least a rational reason for the difference . . .” Id. (citing Engquist, 553 U.S. at 602).

The court determined that the county offered rational reasons for treating Pulte’s land differently

because its plan included detailed environmental concerns specific to Pulte’s property. Id. at 694–

95. Because the relevant amendment to the plan was valid and part of the pleadings at the time of

defendant’s motion, the district court’s entry in favor of defendants was proper. See id. at 694; id.

at 696 (quoting Van der Linde Housing, Inc. v. Rivanna Solid Waste Auth., 507 F.3d 290, 293 (4th



                                                  8
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 9 of 17 Pageid#: 313




Cir. 2007) (“Pulte has not carried its ‘heavy burden of negating every conceivable basis which

might reasonably support the challenged classification.’”)).

       Mendes alleges that he was the only SFHA property owner in Warren County inspected

and cited for any zoning violation from October 2018 to May 2019. (Am. Compl., ¶¶ 95–96.)

Mendes claims that at least thirteen other properties could have been cited for having a non-

permitted accessory structure at the time Mendes’s property received his Zoning violation. (Id. ¶

93.) Moreover, the thirteen properties are located within the SFHA of Warren County and

subject to the Zoning Ordinance. (Id. ¶ 94.) Because Mendes was the only non-compliant

SFHA property owner to receive a notice of violation during an alleged county-wide floodplain

review, the Planning Department’s enforcement of the Ordinance lacked any rational basis. (Id.

¶ 95.) Construing the amended complaint in the light most favorable to Mendes, Engquist as

interpreted by Pulte does not foreclose his claim at the pleading stage. It does, however, impose

a heavy burden for Mendes to carry in the next phase of this litigation.

       Defendants also argue that Mendes failed to meet the pleading requirements for a class-

of-one claim. The court previously noted that the original complaint likely met the pleading

standard set forth in Olech but fell short of the more rigorous standards imposed by Twombly and

Iqbal. See Mendes v. Beahm, Civil Action No. 5:19-cv-00072, 2020 WL 3473656, at *5–7

(W.D. Va. June 25, 2020) (explaining that most courts of appeals “apparently require plaintiffs to

name specific parties or to assert facts at the motion-to-dismiss stage showing that there is a

reasonably close similarity between those parties and the plaintiffs”) (citing Foster v. United

States EPA, No. 2:14-cv-16744, 2016 WL 4473453, at *8 (S.D. W. Va. Aug. 22, 2016)

(collecting cases)).

       Defendants concede that the amended complaint provides more detail about the




                                                 9
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 10 of 17 Pageid#: 314




comparable properties than did the original complaint. However, defendants argue that Mendes

still fails to plead facts “plausibly suggesting the conditions on the properties and the properties

themselves are similar in all material respects.” Kansas Penn Gaming, LLC v. Collins, 656 F.3d

1210, 1220 (10th Cir. 2011). Defendants contend that “[n]o information is furnished about the

size or zoning of the other properties, the location of the properties vis-à-vis waterways or other

properties, the type of accessory structures on the other properties, the number of accessory

structures on the other properties, the types of violations on the other properties . . . .” (Def.’s

Mem. 13, Dkt. No. 20.)

       Mendes points out that after he raised concerns about selective enforcement to the

Planning Department, other property owners received notices of inspection, orders to bring their

properties into compliance, and in some cases notices of violations. (Am. Compl., ¶ 76.)

Mendes alleges at least thirteen other properties “were contacted concerning potential and actual

violations that: (1) had non-permitted accessory structures; (2) were located within the SFHA;

(3) were readily observable or otherwise discoverable by use of mapping technologies or via

observations from public right-of-ways; and (4) the non-permitted structures were not

grandfathered in by being built prior to 2007.” (Id. ¶ 77.) These facts suggest that the properties

are in fact similar in all material ways—materiality premised on the property’s eligibility for

zoning infractions related to non-permitted accessory structures.

       As further distinctions between the properties that should be addressed by the complaint,

defendants offer “what enforcement action occurred with respect to the other properties, what

action the other property owners took in response to any enforcement action, whether the other

property owners disputed the County’s position such that a dispute arose, etc. . . .” (Defs.’ Mem.

13.) However, the standard requires material similarities “on the properties themselves.”




                                                  10
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 11 of 17 Pageid#: 315




Kansas Penn Gaming, 656 F.3d at 1220. These differences are not conditions on the properties;

rather, they are differences in how the various properties were treated.

       Defendants’ remaining argument rests upon a series of cases that require a plaintiff in a

class-of-one claim to “demonstrate that he and his comparators are ‘prima facie identical in all

relevant respects.’” (Defs.’ Mem. 13) (quoting Neilson v. D’Angelis, 409 F. 3d 100, 104 (2d Cir.

2005)). While defendants correctly assert that Mendes has a “high burden,” the burden they

identify is the burden of proof, not the burden of pleading. See Neilson, 409 F. 3d at 104

(assessing a Rule 50(b) motion for judgment as a matter of law following trial); see also Purze v.

Village of Winthrop Harbor, 286 F.3d 452, 455 (7th Cir. 2002) (reviewing the district court’s

grant of summary judgment). To survive defendants’ Rule 12(b)(6) motion, Mendes must plead

specific facts “plausibly suggesting the conditions on the properties and the properties

themselves are similar in all material respects.” Kansas Penn Gaming, 656 F.3d at 1220. Under

this standard, Mendes has properly pled similarity in a class-of-one claim in the amended

complaint.

       With respect to qualified immunity, defendants’ argument is premised on their contention

that Mendes failed to state an actionable class-of-one equal protection claim. Defendants have

not presented any argument that Mendes’s equal protection rights were not clearly established at

the time of the alleged violation. Therefore, the court finds, at least at the pleading stage, that

defendants are not entitled to qualified immunity on Mendes’ equal protection claim. See Henry

v. Purnell, 501 F.3d 374, 378 (4th Cir. 2007) (stating that the plaintiff bears the burden on the

first prong of the qualified immunity defense, and defendant bears the burden on the second

prong, that the right was not clearly established); Hulbert v. Pope, Civil Case No. GLR-18-0461,

2019 WL 1409707, at *5 (D. Md. Mar. 28, 2019) (citing Henry and applying these burdens to a




                                                  11
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 12 of 17 Pageid#: 316




motion to dismiss). 4

         Finally, the court notes that defendants appear to argue that Mendes’s equal protection

claim should be dismissed as to Petty and Logan because they were simply “engaged in the

enforcement of the County’s zoning laws.” (Defs.’ Mem. 14–15.) The court does not agree with

this underdeveloped argument. As the foregoing demonstrates, Mendes has plausibly alleged

that the defendants’ actions in enforcing the County’s zoning laws violated equal protection.

D. Fourth Amendment

       Mendes claims that Wendling violated the Fourth Amendment when he illegally entered

Mendes’s farm to look for evidence of potential zoning violations without his consent. (Am.

Compl. ¶ 112.) To support this claim, Mendes asserts that Wendling acknowledged the trespass

in communications with Charles Baker, a FEMA inspector. (Id. ¶ 111.) Mendes also claims that

Wendling’s entry occurred with knowledge he had no such right to enter and that Wendling

lacked any reasonable grounds to suspect a violation of the Zoning Ordinance. (Id. ¶ 112.)

       The Fourth Amendment protects “‘the right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.’” Dist. of Columbia v.

Wesby, 138 S. Ct. 577, 585 (2018) (quoting U.S. Const. amend. IV). A “search” for purposes of

the Fourth Amendment may occur when the government intrudes upon a person’s reasonable

expectation of privacy. Katz v. United States, 389 U.S. 347, 360 (1967). A search may also

occur when the government intrudes or trespasses upon a constitutionally protected area for the

purposes of obtaining information. See Asbury v. Ritchie Cnty. Comm’n, Civil Action No.



          4
             The court acknowledges cases that find that plaintiff bears the burden of showing that defendant violated
clearly established law when qualified immunity is raised in a motion to dismiss. See, e.g., Branham v. Parker,
Civil Action No. 7:15-cv-00351, 2016 WL 1259106, at *3 (W.D. Va. Mar. 28, 2016) (citing Breidenbach v. Bolish,
126 F.3d 1288, 1291 (10th Cir. 1997)). No matter which party shoulders this burden at the pleading stage, the court
is not in a position to address the clearly established issue because it has not been addressed in the briefing by either
party.


                                                           12
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 13 of 17 Pageid#: 317




1:16CV132, 2018 WL 445110, at *5 (N.D. W. Va. Jan. 16, 2018) (citing United States v. Jones,

565 U.S. 400, 408 n.5 (2012)).

      As the court explained in its previous opinion, Mendes’s claim against Wendling should be

analyzed under Fourth Amendment jurisprudence regarding administrative searches and

inspections. Mendes, 2020 WL 3473656, at *8 (citing New York v. Burger, 482 U.S. 691, 702–

03 (1987)). Under this line of cases, a broad administrative search will not violate the Fourth

Amendment where (1) there is a “substantial” government interest that informs the regulatory

scheme pursuant to which the inspection is made; (2) the warrantless inspection is necessary to

further the regulatory scheme; and (3) the statute’s inspection program, in terms of the certainty

and regularity of its application, provides a constitutionally adequate substitute for a warrant. Id.

       Defendants cite to the Virginia Code, which requires counties and cities to establish a

Virginia Erosion and Sediment Control Program (VESCP). Va. Code. Ann. § 62.1-44.15:54.

Defendants identify that Warren County has established such a program in compliance with

Virginia Code, codified in the Warren County Code at Chapter 150, et seq. (making it “unlawful

for any person to engage in any regulated land-disturbing activity . . . until he has submitted an

erosion and sediment control plan to the County for the land-disturbing activity, the plan has

been reviewed, approved and a land-disturbing permit has been issued by the County authorizing

the land-disturbing activity to commence”). In addition, the Virginia Code also allows the

VESCP or its duly authorized agent to enter onto public or private property at reasonable times

and under reasonable circumstances to obtain information and conduct surveys or inspections

necessary to enforce the locality’s VESCP. Va. Code Ann. § 62.1-44.15:60.

       However, Mendes’s complaint states that Wendling was the Floodplain Manager in the

Planning Department at all relevant periods of time, which is responsible for enforcing the




                                                 13
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 14 of 17 Pageid#: 318




Zoning Ordinance. (Am. Compl. ¶¶ 8, 13.) He was not in the Building Inspections/Permits

Department, which is responsible for enforcing the Virginia Statewide Building Code and

erosion and sediment control ordinances. (Id. ¶ 12). Accepting these allegations as true at this

point, Wendling’s entry onto Mendes’s property was not authorized by the VESCP regulatory

scheme, and, as a result, does not satisfy the requirements of Burger.

     Aside from Wendling, defendants argue that there are not enough facts alleged to proceed

with Mendes’s claims against either Petty or Logan. With respect to Logan, Mendes makes no

specific allegations regarding Fourth Amendment violations other than “Planning Department

Director, Taryn Logan, never addressed any of Mr. Mendes’s concerns raised regarding

trespassing.” (Am. Compl., ¶ 83). These claims are conclusory and insufficient. See

Giarratano, 521 F.3d at 302 (stating that a court need not “accept the legal conclusions drawn

from the facts” or “accept as true facts or unwarranted inferences, unreasonable conclusions, or

arguments”). As such, Mendes has not sufficiently plead a constitutional violation under the

Fourth Amendment against Logan.

     With respect to Petty, Mendes asserts that Petty was copied on the e-mail in August 2019

in which Wendling acknowledged trespassing on Mendes’s property. (Am. Compl. ¶ 115.)

Mendes claims that Petty is presumed to have had knowledge that Wendling trespassed and

either encouraged him or assisted in covering up that fact. (Id.) Petty, Mendes alleges, “either

knew all along or learned no later than August 2, 2019 that Wendling had illegally searched Mr.

Mendes’s Property but failed to take any corrective action or bring such information to Mr.

Mendes, Mr. Mendes’s counsel or the Board of Zoning Appeals while the proceedings were

ongoing.” (Am. Compl., ¶¶ 37–38.) Mendes offers specific allegations of Petty’s conduct:

               In or about January 2019, Defendant Petty informed Mr. Mendes
               that he understood that Defendant Wendling’s information about the



                                                14
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 15 of 17 Pageid#: 319




               Farm was derived from seeing the property from the public right-of-
               way. As Defendant Petty was carbon copied on the e-mail to Mr.
               Baker in August 2019 where Defendant Wendling acknowledged
               trespassing on the Farm, Defendant Petty is presumed to have had
               knowledge that Defendant Wendling trespassed and either
               encouraged him or assisted in covering up the fact that Defendant
               Wendling trespassed.

(Am. Compl. ¶ 115.) Therefore, the question before the court is whether Petty’s alleged

encouragement or cover-up of Wendling’s trespass is sufficient to state a claim for a civil

conspiracy to violate Mendes’s Fourth Amendment rights.

     To establish a civil conspiracy actionable under § 1983, a plaintiff must demonstrate that

the defendants “acted jointly in concert and that some overt act was done in furtherance of the

conspiracy,” resulting in the deprivation of a federal right. Glassman v. Arlington Cnty., Va.,

628 F.3d 140, 150 (4th Cir. 2010) (quoting Hinkle v. City of Clarksburg, 81 F.3d 416, 421 (4th

Cir. 1996)). A plaintiff must make specific allegations that reasonably lead to the inferences that

members of the alleged conspiracy shared the same conspiratorial objective to try to “accomplish

a common and unlawful plan” to violate the plaintiff’s federal rights. Hinkle, 81 F.3d at 421.

       Mendes’s claims that Petty encouraged the trespass are conclusory and speculative and

will be disregarded. See Simmons v. Poe, 47 F.3d 1370, 1377 (4th Cir. 1995) (to “avoid

evisceration of the purposes of qualified immunity, courts have required that plaintiffs alleging

unlawful intent in conspiracy claims under . . . § 1983 plead specific facts in a nonconclusory

fashion to survive a motion to dismiss.”). Furthermore, the alleged deprivation is Wendling’s

unlawful trespass onto Mendes’s property. According to Mendes’ allegations, Petty only learned

about the deprivation after it occurred. Therefore, Petty did not conspire with Wendling to

trespass on Mendes’s property.




                                                15
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 16 of 17 Pageid#: 320




E. Punitive Damages

       Defendants assert that the court should dismiss Mendes’s request for punitive damages.

Several decisions of this court have held that Fed. R. Civ. P. 12(b)(6) does not provide for

dismissal of a portion of relief sought or a specific remedy, but only to dismiss a claim in its

entirety. See Charles v. Front Royal Volunteer Fire & Rescue Dep’t, Inc., 21 F. Supp. 3d 620,

629, 631-32 (W.D. Va. 2014) (Urbanski, J.); Debord v. Grasham, 2014 WL 3734320, at *1

(W.D. Va. July 28, 2014) (Jones, J.) (agreeing with Charles court “that a Rule 12(b)(6) motion is

a premature means to attack a request for punitive damages, at least where such damages are

theoretically recoverable under the applicable law”); Downs v. Winchester Med. Ctr., 21 F. Supp.

3d 615, 620 (W.D. Va. 2014) (Urbanski, J.) (“the question of punitive damages is not properly

addressed on a motion to dismiss”); Bocock v. Specialized Youth Servs. of Va. Inc., No. 5:14-cv-

50 (W.D. Va. April 10, 2015) (Dillon, J.) (order denying Rule 12(b)(6) motion to dismiss claim

for emotional distress damages).

       The above cases are consistent with Rule 8(a), which defines the general rule for pleading

and states, “[a] pleading that states a claim for relief must contain” three separate elements: (1)

the basis of jurisdiction; “(2) a short and plain statement of the claim showing that the pleader is

entitled to relief; and (3) a demand for the relief sought . . . .” Fed. R. Civ. P. 8(a) (emphasis

added). Thus, under the plain terms of Rule 8(a), a demand for relief is not part of the “statement

of the claim,” and is only one part of the “claim for relief.” Id.; see also Charles, 21 F. Supp. 3d

at 631 (a “demand for relief is not part of a plaintiff’s statement of the claim”) (quoting

Alexander v. Se. Wholesale Corp., 978 F. Supp. 2d 615, 624, n.7 (E.D. Va. 2013)). Because

Rule 12(b)(6) “may be used only to dismiss a ‘claim’ in its entirety[,]” id. (quoting Janis v.

Nelson, 2009 WL 4505935, at *7 (D.S.D. Nov. 24, 2009) (citations omitted)), it is not available




                                                  16
Case 5:19-cv-00072-EKD Document 30 Filed 03/23/21 Page 17 of 17 Pageid#: 321




to dismiss only a demand for relief.   Therefore, the court will not dismiss the punitive damages

request on this motion.

                                       III. CONCLUSION

         For the above-stated reasons, defendants’ motion to dismiss (Dkt. No. 19) will be granted

as to Warren County and Mendes’s Fourth Amendment claims against defendants Petty and

Logan. The motion will be denied in all other respects. The court will enter an appropriate

order.

         Entered: March 23, 2021.




                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge




                                                17
